HEAD, J.
This is a creditor’s bill to set aside certain conveyances.made by Perry Moone as fraudulent. There are a number of such sales attacked by the bill: 1. One to the Bank of Dothan October 3, 1892, conveying a large amount of personal property, and about the same time, by a separate transfer, certain notes or accounts on W. C. O’Neal & Co. 2. Sundry sales of goods during the summer and fall of 1892, to Blount, Nicholson & Co. 3. Sundry sales of goods during the summer and fall of 1892 to W. C. O’Neal & Co. There *355is no allegation that these several sales had any actual connection with each other, in any way, either in fact or intent. The respondents each assigned, among others, the following grounds of demurrer to the bill, which the chancellor sustained, and the appeal is from his decretal order in that behalf, viz.: “The bill seeks to hold the different respondents to account for goods received from Perry Moone at different times, and by different respondents, and in different amounts, and fails to allege any facts showing that they had any conversation, oue with the other, or that the various acts complained of are part and parcel of one fraudulent transaction or scheme.” The other ground sustained is substantially the same. We regard it a settled rule, in this State, that such a bill is not multifarious. — Halstead v. Shepard, 23 Ala. 558 ; Lehman v. Meyer, 67 Ala. 396 ; Russell v. Garrett, 75 Ala. 350; Burford v. Steele, 80 Ala. 147; Hinds v. Hinds, Ib. 225 ; Handley v. Heflin, 84 Ala. 600. These cases explain the reason of the rule, and a careful reading of them will show that it is not essential to the joinder that there should have been participation by all the grantees in the making of all the transfers. See the rule in New York and other States, stated in the note, 15 Am. Dec. at p. 428, cited approvingly by this court, in Hinds v. Hinds, 80 Ala. 225, supra. The chancellor erred in his conclusion that the bill was multifarious, and,his decretal order is reversed and the cause remanded.
Reversed and remanded.